Exhibit 10.33
EXECUTION COPY
AMENDMENT NO. 1 *
          AMENDMENT NO. 1 dated as of February 8, 2011 between The GEO Group,
Inc., a Florida corporation (the “Borrower”), its Subsidiaries listed on the
signature pages hereto, the Lenders that are signatory hereto and BNP Paribas,
in its capacity as Administrative Agent under the Credit Agreement referred to
below (the “Administrative Agent”).
          The Borrower, the Lenders party thereto and the Administrative Agent
are parties to a Credit Agreement dated as of August 4, 2010 (as modified and
supplemented and in effect from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
(by means of loans and letters of credit) to be made by the Lenders to the
Borrower in an aggregate principal or face amount not exceeding $750,000,000.
          The Borrower has requested, and the Lenders party hereto have agreed,
that the Credit Agreement, the Disclosure Supplement and the Collateral
Assignment be amended in certain respects on the terms and conditions hereof,
and accordingly the parties hereto hereby agree as follows:
          Section 1. Definitions; Section References. Except as otherwise
defined in this Amendment No. 1 or as the context requires, terms defined in the
Credit Agreement are used herein as defined therein, and references to Sections
and Schedules mean the respective Sections and Schedules of the Credit
Agreement.
          Section 2. Amendments.
          2.01. References Generally. References in the Loan Documents to the
Credit Agreement, the Disclosure Supplement and the Collateral Assignment shall
be deemed to be references to such documents as amended hereby.
          2.02. Amendments to the Credit Agreement. Subject to the satisfaction
of the conditions precedent specified in Section 3 below, but effective as of
the date hereof, the Credit Agreement shall be amended as follows:
          (a) Definitions.
          (i) The following new defined terms shall be inserted into
Section 1.01 in the appropriate alphabetical order:
     “Amendment No. 1” means Amendment No. 1 to this Agreement dated as of
February 8, 2011.
     “Amendment No. 1 Effective Date” means the date on which the amendments
contemplated by Amendment No. 1 become effective.
     “New Senior Unsecured Notes” means $300,000,000 6.625% senior unsecured
notes due 2021 issued by the Borrower.
          (ii) The definition of “EBITDA” in Section 1.01 shall be amended to
read as follows:
     “EBITDA” means, for any period, Net Income for such period plus the sum of
the following determined on a consolidated basis, without duplication, for the
Borrower and its Subsidiaries and Other Consolidated Persons in accordance with
GAAP: (a) the sum of the
 
*       Certain portions of this Amendment No. 1 to the Credit Agreement have
been omitted based upon a request for confidential treatment filed with the
Securities and Exchange Commission. The non-public information has been filed
with the Securities and Exchange Commission.
Amendment No. 1



--------------------------------------------------------------------------------



 



-2-

following to the extent deducted in determining Net Income: (i) income and
franchise taxes, (ii) Interest Expense, (iii) amortization, depreciation and
other non-cash charges (excluding insurance reserves), (iv) extraordinary
charges and (v) an amount (not exceeding $20,000,000) equal to the aggregate
amount of start-up and transition costs incurred during such period in
connection with Facilities and operations less (b) to the extent added in
determining Net Income, interest income and any extraordinary gains. If the
Acquisition or any Permitted Acquisition is consummated at any time during a
period for which EBITDA is calculated, EBITDA for such period shall be
calculated on a Pro Forma Basis and, to the extent deducted in determining Net
Income for such period, the amount of transaction costs and expenses and
extraordinary charges relating to the Acquisition or such Permitted Acquisition
(or relating to any acquisition consummated by the acquired entity prior to the
closing of the Acquisition or such Permitted Acquisition but during the period
of computation), as the case may be, shall be added to EBITDA for such period.”
          (iii) The definition of “Guarantee” in Section 1.01 shall be amended
by replacing “guaranteeing any Indebtedness or other obligation” with
“guaranteeing any Indebtedness or other payment obligation”.
          (iv) The definition of “Interest Period” in Section 1.01 shall be
amended by replacing the first occurrence of “Effective Date” with “Effective
Date, one, two or three weeks thereafter, in each case, as specified in the
applicable Borrowing Request or Interest Election Request, or for any period
ending on or prior to the 30th day following the Amendment No. 1 Effective
Date”.
          (v) The definition of “Material Real Property” in Section 1.01 shall
be amended by replacing “$20,000,000” with “$30,000,000”.
          (vi) The definition of “Mortgages” in Section 1.01 shall be amended by
deleting “(including any amendment to any Mortgage existing on the Effective
Date recorded in connection with the Existing Credit Agreement)” and replacing
“Effective Date” with “Amendment No. 1 Effective Date” in the clause
(i) thereof.
          (vii) The definition of “Permitted Business” in Section 1.01 shall be
amended to read as follows:
     “Permitted Business” means a business, a line of business or a facility in
the same line of business as is conducted by the Borrower and its Restricted
Subsidiaries on the date hereof (or conducted by BII Holding Corporation and its
Subsidiaries on the Amendment No. 1 Effective Date), or a business reasonably
related thereto or ancillary or incidental thereto, or a reasonable extension
thereof, including the privatization of governmental services.
          (viii) The definition of “Pro Forma Basis” in Section 1.01 shall be
amended to read as follows:
     “Pro Forma Basis” means, in making any determination of EBITDA or Adjusted
EBITDA for any period, that pro forma effect shall be given to any acquisition
permitted hereunder (including the Acquisition) that occurred during such period
and to any acquisition by the Person acquired by Borrower or its Restricted
Subsidiary that occurred during such period, in each case, taking into account
both revenues (excluding revenues created by synergies) and estimated
cost-savings, as determined reasonably and in good faith by a Financial Officer
and approved by the Administrative Agent, provided that



--------------------------------------------------------------------------------



 



-3-

Borrower delivers to the Administrative Agent a certificate of a Financial
Officer setting forth such pro forma calculations and all assumptions that are
material to such calculations.”
          (ix) The definition of “Pro Forma Senior Secured Leverage Ratio” in
Section 1.01 shall be amended to as follows:
     “Pro Forma Senior Secured Leverage Ratio” means, on any date, (a) if such
date is the last day of a fiscal quarter of the Borrower, the Senior Secured
Leverage Ratio on such date and (b) if such date is not the last day of a fiscal
quarter of the Borrower, the Senior Secured Leverage Ratio on the last day of
the Borrower’s fiscal quarter then most recently ended, (i) after giving pro
forma effect since such last day through and including such date to: (x) all
payments, prepayments, redemptions, retirements, sinking fund payments, and
borrowings, issuances and other incurrences, of secured Indebtedness and (y) any
changes to the amount of Unrestricted Cash held by the Borrower and its
Subsidiaries and (ii) calculating EBITDA for the period of computation on a Pro
Forma Basis as if any acquisition permitted hereunder that was consummated after
such period ended was consummated on the first day of such period.”
          (x) The definition of “Pro Forma Total Leverage Ratio” in Section 1.01
shall be amended to read as follows:
     “Pro Forma Total Leverage Ratio” means, on any date, (a) if such date is
the last day of a fiscal quarter of the Borrower, the Total Leverage Ratio on
such date and (b) if such date is not the last day of a fiscal quarter of the
Borrower, the Total Leverage Ratio on the last day of the Borrower’s fiscal
quarter then most recently ended, (i) after giving pro forma effect since such
last day through and including such date to: (x) all payments, prepayments,
redemptions, retirements, sinking fund payments, and borrowings, issuances and
other incurrences, of Indebtedness and (y) any changes to the amount of
Unrestricted Cash held by the Borrower and its Subsidiaries and to the amount of
cash and Permitted Investments on deposit in the MCF Debt Service Reserve Fund
and the MCF Bond Fund Payment Account and (ii) calculating EBITDA for the period
of computation on a Pro Forma Basis as if any acquisition permitted hereunder
that was consummated after such period ended was consummated on the first day of
such period.”
          (b) The second paragraph of Section 2.01(d) shall be amended to read
as follows:
     “Anything herein to the contrary notwithstanding, (i) the minimum aggregate
principal amount of Incremental Loan Commitments entered into pursuant to any
such request (and, accordingly, the minimum aggregate principal amount of any
Series of Incremental Loans) shall be (A) $20,000,000 or a larger multiple of
$1,000,000 or (B) any other amount consented to by the Administrative Agent and
(ii) the aggregate principal amount of all Incremental Loan Commitments
established after the Amendment No. 1 Effective Date plus the aggregate
principal amount of all Revolving Credit Commitment Increases obtained after the
Amendment No. 1 Effective Date shall not exceed $250,000,000. Except as
otherwise expressly provided herein, the Incremental Loans of any Series shall
have the interest rate, participation and other fees, commitment reduction
schedule (if any), amortization and maturity date, and be subject to such
conditions to effectiveness and initial credit extension, as shall be agreed
upon by the respective Incremental Lenders of such Series, the Borrower and the
Administrative Agent (which agreement by the Administrative Agent shall not be
unreasonably withheld in the case of interest rates and participation and other
fees), provided that in any event (i) the Incremental Loans shall be subject to,
and entitled to the



--------------------------------------------------------------------------------



 



-4-

benefits of, the collateral security and Guarantees provided for herein and in
the other Loan Documents on an equal and ratable basis with each other Loan,
(ii) the maturity for Incremental Loans shall not be earlier than the Term Loan
Maturity Date for Tranche A Term Loans and may be later than such Term Loan
Maturity Date to the extent so agreed by the Borrower and such Incremental
Lenders and (iii) the weighted average-life-to-maturity for such Series of
Incremental Loans shall not be shorter than the weighted
average-life-to-maturity for the Tranche A Term Loans and may be longer than the
weighted average-life-to-maturity for the Tranche A Term Loans to the extent so
agreed by the Borrower and such Incremental Lenders.”
          (c) Section 2.08(e)(i)(B) shall be amended to read as follows:
     “(B) the aggregate principal amount of all Incremental Loan Commitments
established after the Amendment No. 1 Effective Date plus the aggregate
principal amount of all Revolving Credit Commitment Increases obtained after the
Amendment No. 1 Effective Date shall not exceed $250,000,000;”
          (d) Section 2.09(g) shall be amended by deleting the last sentence
thereof.
          (e) Section 3.17 shall be amended to read as follows:
     “SECTION 3.17. Real Property. Set forth on Schedule 3.17 of the Disclosure
Supplement is a list, as of the Amendment No. 1 Effective Date, of all of the
real property interests held by the Borrower and its Restricted Domestic
Subsidiaries, indicating in each case whether the respective property is owned
or leased, the identity of the owner or lessee and the location of the
respective property. None of the real property owned by BII Holding Corporation
and its Subsidiaries, is, as of the Amendment No. 1 Effective Date, required to
be mortgaged pursuant to clause (ii) of the definition of “Mortgages” in Section
1.01. Except as set forth in said Schedule 3.17, no Mortgage encumbers real
property which is located in an area that has been identified as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968 (the “Flood Act”).”
          (f) Section 3.19 shall be amended by replacing “Schedule 3.19” with
“Schedule 3.19 of the Disclosure Supplement”.
          (g) Section 5.11(c) shall be amended to read as follows:
     “(c) Post-Closing Deliverables for Increases of the Revolving Credit
Commitment and Incremental Loans. The Borrower will and will cause each
Restricted Subsidiary to, no later than 120 days (or such longer period as the
Administrative Agent may agree in its sole and absolute discretion) after any
Revolving Credit Commitment Increase and Incremental Loan, deliver to the
Administrative Agent such amendments to Mortgages (each, a “Mortgage
Amendment”), title insurance and opinions of counsel as reasonably requested by
the Administrative Agent in connection with such Revolving Credit Commitment
Increase and Incremental Loan; provided, however, notwithstanding anything
herein or in any of the Loan Documents to the contrary, the Administrative Agent
may waive the requirement for the Borrower or any Restricted Subsidiary to
obtain new mortgagee title insurance policies, or to obtain date-down
endorsements to previously issued mortgagee title insurance policies, and
opinions of counsel in connection with the Mortgage Amendments entered into from
time to time, which waiver may be made in Administrative



--------------------------------------------------------------------------------



 



-5-

Agent’s sole and absolute discretion for any reason (including but not limited
to, in the event that (x) the applicable title insurance regulations for the
State (including, but not limited to, Texas, New Mexico and New Jersey) in which
the related real property is located do not provide for the issuance of the
requested endorsement such that a new mortgagee title insurance policy would
otherwise be required (or premium charges substantially equivalent thereto would
be incurred by the Borrower or any Restricted Subsidiary in connection with any
endorsement); provided, that, in such event, the Borrower or Restricted
Subsidiary shall endeavor to obtain an endorsement, if available, to such
previously issued mortgagee title insurance policies that insures that the title
insurance coverage provided by the original mortgagee title insurance policy is
not affected by the recording of any Mortgage Amendment, provided the cost for
such endorsement is nominal or (y) the relevant property subject to a Mortgage
does not qualify as a Material Real Property).”
          (h) Section 6.01(e) shall be amended to read as follows:
     “(e) Guarantees by the Borrower and its Restricted Subsidiaries of
Unrestricted Subsidiary Debt, provided that the aggregate principal amount of
such Guarantees (other than the assignment of rights under any Government
Contract by the Borrower or any of its Restricted Subsidiaries to secure
Unrestricted Subsidiary Debt related to such Government Contract) of
Unrestricted Subsidiary Debt shall not exceed $30,000,000 at any time
outstanding; and the assignment of rights under Government Contracts by the
Borrower or any of its Restricted Subsidiaries to secure Unrestricted Subsidiary
Debt related to the respective Government Contracts;”
          (i) Section 6.01 is further amended by deleting “and” at the end of
clause (i) thereof, replacing a period at the end of clause (j) thereof with “;
and”, and inserting a new clause (k) at the end thereof to read as follows:
     “(k) New Senior Unsecured Notes, the proceeds of which are used to fund the
acquisition of BII Holding Corporation and its Subsidiaries and related costs.”
          (j) Section 6.03 shall be amended by deleting “and” at the end of
clause (j) thereof, replacing a period at the end of clause (k) thereof with “;
and”, and inserting a new clause (l) at the end thereof to read as follows:
     “(l) BII Holding Corporation or any of its Subsidiaries may sell
Investments referred to in Section 6.04(o), and amounts owing to it or any of
them under operating leases, in the ordinary course of business substantially as
conducted by it or any of them prior to the time that BII Holding Corporation
became a Subsidiary of the Borrower.”
          (k) Section 6.04(j) shall be amended to read as follows:
     “(j) Investments in Unrestricted Subsidiaries, joint ventures and/or Other
Consolidated Persons (x) in an aggregate amount for all such Investments made
after the date hereof not to exceed $60,000,000 (the “Cumulative Cap”) or
(y) made for the purpose of constructing Facilities or improvements to
Facilities for so long as such Investments are not outstanding more than two
years from the date of the Investment, provided that (i) the Cumulative Cap
shall be increased from time to time by the aggregate amount of dividends,
distributions, returns of capital or other payments received in cash after the
Amendment No. 1 Effective Date by the Borrower and the Restricted Subsidiaries
from Unrestricted Subsidiaries in respect of Equity Interests of Unrestricted
Subsidiaries (except that any such



--------------------------------------------------------------------------------



 



-6-

amount included in Net Income shall increase the Cumulative Cap by only 50% of
such amount) and (ii) in the case of Investments made as permitted by the
foregoing clause (y) (A) all such Investments made in Persons that are not
wholly-owned Unrestricted Subsidiaries shall be in the form of senior secured or
unsecured loans, shall have no contractual restrictions or limitations on
repayment and shall be evidenced by promissory notes delivered in pledge under
the Collateral Agreement, (B) not later than the second anniversary of each such
Investment, the amount thereof shall be recovered by the Borrower or the
relevant Restricted Subsidiary, as the case may be, in cash in the form of
repayment of principal (in the case of loans) or return of capital (in the case
of equity) and (C) the aggregate amount of such Investments shall not exceed
$75,000,000 at any time outstanding (calculated as the aggregate amount invested
minus the aggregate amount recovered (as described in the foregoing clause (B));
          (l) Section 6.04 shall be further amended by deleting “and” at the end
of clause (m) thereof, replacing a period at the end of clause (n) thereof with
“; and”, and inserting a new clause (o) at the end thereof to read as follows:
          “(o) Investments made in the ordinary course of business in customers
constituting capital leases entered into with such customers in connection with
contracts for services entered into by the Borrower and/or any Restricted
Subsidiary with such customers.”
          (m) Section 6.05(c) shall be amended to read as follows:
     “(c) if no Default shall have occurred and be continuing or would result
therefrom, the Borrower may declare, pay and make Restricted Payments in an
aggregate amount after the date hereof not exceeding the sum of (i) $50,000,000
plus (ii) the lesser of $50,000,000 or the sum of (x) the aggregate amount of
Net Available Proceeds from Equity Issuances received by the Borrower after the
Amendment No. 1 Effective Date not required to prepay Loans pursuant to Section
2.10 hereof and not used for any other purpose plus (y) 50% of the aggregate
value of all capital stock issued by the Borrower after the Amendment No. 1
Effective Date as consideration for Permitted Acquisitions; and”
          (n) Clause (d)(ii) of Section 6.05 shall be amended by deleting “and
not used to make Permitted Acquisitions”.
          (o) Clauses (a) and (b) of Section 6.09 shall be amended to read as
follows:
     “(a) Total Leverage Ratio. The Borrower will not permit the Total Leverage
Ratio on the last day of any of its fiscal quarters to exceed the ratio set
forth below opposite the period in which such last day falls:

      Period   Maximum Ratio
Effective Date through and including the last day of the fiscal year 2011
  5.25 to 1.00
First day of the fiscal year 2012 through and including the last day of the
fiscal year 2012
  5.00 to 1.00
First day of the fiscal year 2013 through and including the last day of the
fiscal year 2013
  4.75 to 1.00
Thereafter
  4.25 to 1.00



--------------------------------------------------------------------------------



 



-7-

     (b) Senior Secured Leverage Ratio. The Borrower will not permit the Senior
Secured Leverage Ratio on the last day of any of its fiscal quarters to exceed
the ratio set forth below opposite the period in which such last day falls:

      Period   Maximum Ratio
Effective Date through and including the last day of the second quarter of the
fiscal year 2012
  3.25 to 1.00
First day of the third quarter of the fiscal year 2012 through and including the
last day of the second quarter of the fiscal year 2013
  3.00 to 1.00
Thereafter
  2.75 to 1.00”

          (p) Section 6.13 is amended by: (i) replacing “any Senior Notes” with
“any Senior Notes or any New Senior Unsecured Notes” and (ii) replacing “the
Senior Notes” with “the Senior Notes and the New Senior Unsecured Notes”.
          2.03. Amendments to the Disclosure Supplement. Subject to the
satisfaction of the conditions precedent specified in Section 3 below, but
effective as of the date hereof, the Disclosure Supplement shall be amended by
replacing Schedule 3.17 thereto with Schedule 3.17 hereto.
          2.04. Amendments to the Collateral Assignment. Subject to the
satisfaction of the conditions precedent specified in Section 3 below, but
effective as of the date hereof, the Collateral Assignment shall be amended to
read as set forth in the Exhibit A hereto.
     Section 3. Representations and Warranties. The Borrower represents and
warrants to the Lenders and the Administrative Agent, that: (a) the
representations and warranties set forth in Article III (as hereby amended) of
the Credit Agreement, and in each of the other Loan Documents, are true and
complete on the date hereof as if made on and as of the date hereof (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, such representation or warranty shall be true and correct as of
such specific date), and as if each reference in said Article III to “this
Agreement” included reference to this Amendment No. 1 and (b) no Default has
occurred and is continuing. All references herein to “the date hereof” mean
references to the date of the Credit Agreement.

    Section 4. Conditions Precedent. The amendments set forth in Section 2
hereof shall become effective on the date that each of the following conditions
shall have been satisfied:

          (a) the Administrative Agent shall have received counterparts of this
Amendment No. 1 executed by the Borrower, the Guarantors, the Administrative
Agent and the Required Lenders (as defined before giving effect to the
transactions referred to in Section 3(b) hereof);
          (b) the Administrative Agent shall be satisfied that, immediately
after giving effect to such amendments, new Incremental Loan Commitments shall
become effective under Section 2.01(d) in an aggregate amount equal to
$150,000,000, the Revolving Credit Commitments shall be increased under
Section 2.08(e), in an aggregate amount equal to $100,000,000 and the Borrower
shall borrow Incremental Loans and Revolving Credit Loans in an aggregate
principal amount of not less than $150,000,000; and



--------------------------------------------------------------------------------



 



-8-

          (c) the Borrower shall have paid to each Lender that executed and
delivered a counterpart hereof on or before February 2, 2011, and that is not
undertaking a new Incremental Loan Commitment and not increasing its Revolving
Credit Commitment as contemplated by the preceding paragraph (b), a consent fee
equal to 0.05% of the sum of (x) its Revolving Credit Commitment as in effect on
such date and (y) the aggregate principal amount of its Term Loans outstanding
on such date.
          Section 4. Security Documents. The Borrower and the Guarantors hereby
ratify and confirm their respective obligations, and the Liens respectively
granted by them, under the Loan Documents.
          Section 5. Miscellaneous. Except as herein provided, the Loan
Documents shall remain unchanged and in full force and effect. This Amendment
No. 1 may be executed in any number of counterparts, all of which taken together
shall constitute one and the same amendatory instrument and any of the parties
hereto may execute this Amendment No. 1 by signing any such counterpart. This
Amendment No. 1 shall be governed by, and construed in accordance with, the law
of the State of New York.
[Signature pages follow]



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
be duly executed and delivered as of the day and year first above written.

            THE GEO GROUP, INC.,
as Borrower
      By:   /s/ Brian R. Evans         Name:   BRIAN R.EVANS        Title:   Sr.
VP & CFO
The GEO Group, Inc.     

Amendment No. 1



--------------------------------------------------------------------------------



 



 

            GUARANTORS:

CORRECTIONAL SERVICES CORPORATION
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:   VP
& Treasurer
Correctional Services Corp.        CORRECTIONAL PROPERTIES PRISON FINANCE LLC
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
VP, Finance
Correctional Prperties Prison Finance LLC        CPT LIMITED PARTNER, LLC
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
VP, Finance
CPT Limited Partner, LLC         CPT OPERATING PARTNERSHIP L.P.
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
VP, Finance
CPT Operating Partnership L.P.        GEO ACQUISITION II, INC.
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
VP, Finance
GEO Acquisition II, Inc.        GEO ACQUISITION IV, INC.
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
Vice President-Finance     

Amendment No. 1



--------------------------------------------------------------------------------



 



 

            GEO CARE, INC.
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
Treasurer
GEO Care, Inc.        GEO HOLDINGS I, INC.
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
VP, Finance
GEO Holdings I, Inc.        GEO RE HOLDINGS LLC
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
SVP & Treasurer
GEO RE Holdings LLC        GEO TRANSPORT, INC.
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:   VP
& Treasurer
BEO Transport Inc.        JUST CARE, INC.
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:   VP
& Treasurer
Just Care, Inc.        PUBLIC PROPERTIES DEVELOPMENT AND LEASING LLC
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
Public Properties Development & Leasing LLC        CORNELL COMPANIES, INC.
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
VP, CFO     

Amendment No. 1



--------------------------------------------------------------------------------



 



 

            CCG I CORPORATION
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
VP, CFO        CORNELL ABRAXAS GROUP, INC.
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
VP, CFO        CORNELL COMPANIES ADMINISTRATION, LLC
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
VP, CFO        CORNELL COMPANIES MANAGEMENT HOLDINGS, LLC
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
VP, CFO        CORNELL COMPANIES MANAGEMENT, LP
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
VP, CFO        CORNELL COMPANIES MANAGEMENT SERVICES, LIMITED PARTNERSHIP
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
VP, CFO     

Amendment No. 1



--------------------------------------------------------------------------------



 



 

            CORNELL CORRECTIONS MANAGEMENT, INC.
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
VP, CFO        CORNELL CORRECTIONS OF ALASKA, INC.
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
VP, CFO        CORNELL CORRECTIONS OF CALIFORNIA, INC.
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
VP, CFO        CORNELL CORRECTIONS OF RHODE ISLAND, INC.
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
VP, CFO        CORNELL CORRECTIONS OF TEXAS, INC.
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
VP, CFO        CORNELL INTERVENTIONS, INC.
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
VP, CFO     

Amendment No. 1



--------------------------------------------------------------------------------



 



 

            CORRECTIONAL SYSTEMS, INC.
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
VP, CFO        WBP LEASING, INC.
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
VP, CFO        WBP LEASING, LLC
      By:   /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
VP, CFO     

Amendment No. 1



--------------------------------------------------------------------------------



 



 

            BNP PARIBAS,
as Administrative Agent
      By:   /s/ Brendan Heneghan         Name:   BRENDAN HENEGHAN       
Title:   Vice President              By:   /s/ John Treadwell, Jr.        
Name:   John Treadwell, Jr.        Title:   Vice President        Lender
Signatories Hereto *  

Amendment No. 1
 
*    Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



Schedule 3.17
See attached
Amendment No. 1



 



--------------------------------------------------------------------------------



 



SCHEDULE 3.17
to
Credit Agreement
Dated as of February 10, 2011
Real Estate Owned
Guadalupe County Correctional Facility
P.O. Box 520
South Highway 54
Santa Rosa, NM 88435
Owner: The GEO Group, Inc.
*Subject to Mortgage as of the Effective Date
Northlake Correctional Facility
1805 West 32nd Street
Baldwin, MI 49304
Owner: The GEO Group, Inc.
*Subject to Mortgage as of the Effective Date
Rivers Correctional Institution
145 Parkers Fishers Road
Winton, NC 27986
Owner: The GEO Group, Inc.
*Subject to Mortgage as of the Effective Date
Val Verde Correctional Facility
253 FM 2523 Hamilton Lane
Del Rio, TX 78840
Owner: The GEO Group, Inc.
*Subject to Mortgage as of the Effective Date
Central Valley Community Correctional Facility
254 Taylor Avenue
McFarland, CA 93250
Owner: CPT Operating Partnership, L.P.
*Subject to Mortgage as of the Effective Date
***Located within Flood Zone
Golden State Modified Community Correctional Facility
611 Frontage Road
McFarland, CA 93250
Owner: CPT Operating Partnership, L.P.
*Subject to Mortgage as of the Effective Date
***Located within Flood Zone

 



--------------------------------------------------------------------------------



 



Desert View Community Correctional Facility
P.O. Box 3000
10450 Rancho Road
Adelanto, CA 92301
Owner: CPT Operating Partnership, L.P.
*Subject to Mortgage as of the Effective Date
Adelanto Correctional Facility 10400
Rancho Road
Adelanto, CA 92301
Owner: The GEO Group, Inc.
*Subject to Mortgage as of the Effective Date
Mesa Verde Modified Community Correctional Facility
425 Golden State Highway
Bakersfield, CA
Owner: CPT Operating Partnership, L.P.
McFarland Community Correctional Facility
120 Taylor Road
McFarland, CA 92350
Owner: CPT Operating Partnership, L.P.
***Located within Flood Zone
Karnes County Correctional Center
810 Commerce Street
Karnes City, TX 78118
Owner: CPT Operating Partnership, L.P.
*Subject to Mortgage as of the Effective Date
Lawton Correctional Facility
8607 South East Flower Mound Road
Lawton, OK 73501
Owner: CPT Operating Partnership, L.P.
*Subject to Mortgage as of the Effective Date
Aurora/I.C.E. Processing Center
11901 East 30th Avenue
Aurora, CO 80010
Owner: CPT Operating Partnership, L.P. (main parcel), The Geo Group, Inc.
(parking lot)
*Subject to Mortgage as of the Effective Date
***Located within Flood Zone
Queens Private Correctional Facility
182-22 150th Avenue
Jamaica, NY 11413
Owner: CPT Operating Partnership, L.P.

 



--------------------------------------------------------------------------------



 



Jena Juvenile Justice Center
830 Pine Hill Road
Jena, LA 71342
Owner: CPT Operating Partnership, L.P.
*Subject to Mortgage as of the Effective Date
Broward Transitional Center
3900 North Powerline Road
Pompano Beach, FL 33073
Owner: The GEO Group, Inc.
*Subject to Mortgage as of the Effective Date
***Located within Flood Zone
Rio Grande Detention Center
1001 San Rio Blvd.
Laredo, TX 78046
Owner: Correctional Services Corporation and The GEO Group, Inc.
*Subject to Mortgage as of the Effective Date
Delaney Hall
451-479 Doremus Avenue
Newark, NJ
Owner: CPT Operating Partnership, L.P.
*Subject to Mortgage as of the Effective Date
***Located within Flood Zone
Oak Creek Confinement Center
7055 South 277
Bronte, TX 76933
Owner: The GEO Group, Inc or a Restricted Domestic Subsidiary
Moshannon Valley Correctional Center
555 Cornell Drive
Phillipsburg, PA 16866
Owner: WBP Leasing, Inc.
*Subject to Mortgage as of the Effective Date
Baker Community Correctional Facility
10 Lakeview Road
Baker, CA 92309
Owner: WBP Leasing, Inc.

 



--------------------------------------------------------------------------------



 



High Plains Correctional Facility
901 Industrial Park Road
Brush, CO 80723
Owner: WBP Leasing, Inc.
Abraxas II
502 West 6th Street
Erie, PA 16507
Owner: WBP Leasing, Inc.
Erie Residential Behavioral Health Program
437 West 6th Street
Erie, PA 16507
Owner: WBP Leasing, Inc.
Psychosocial Rehabilitation Unit
429 West 6th Street
Erie, PA 16507
Owner: WBP Leasing, Inc.
Abraxas III
437 Turrett Street
Pittsburgh, PA 15206
Owner: WBP Leasing, Inc.

     
Abraxas Academy
   
Mailing:
  Site:
P.O. Box 645
  1000 Academy Drive
Morgantown, PA 19543
  New Morgan, PA 19543
Owner: WBP Leasing, Inc.
   

Abraxas Center for Adolescent Females
306 Penn Avenue
Pittsburgh, PA 15221
Owner: Cornell Companies, Inc.
Beaumont Transitional Center
2495 Gulf Street
Beaumont, TX 77703
Owners: WBP Leasing, Inc. & Correctional Systems, Inc.
Contact Interventions Chicago Alt Ed
26991 Anderson Road
Wauconda, IL 60084
Owner: WBP Leasing, Inc.

 



--------------------------------------------------------------------------------



 



Contact Interventions Residential School (Woodridge)
2221 64th Street
Woodridge, IL 60517
Owner: WBP Leasing, Inc.
Dupage Adolescent Center
11 South 250 Illinois Route 83
Hinsdale, IL 60514
Owner: WBP Leasing, Inc.
Jos Arz — Washington
220 Taylor Drive, NE.
Washington, DC 20017
Owner: WBP Leasing, Inc.
Las Vegas Community Correctional Center
2901 Industrial Road
Las Vegas, NV 89109
Owner: WBP Leasing, Inc.
McCabe Center
1915 E. Martin Luther King Jr.
Austin, TX 78702
Owner: WBP Leasing, Inc.
Midtown Center
2508 Margies Place
Anchorage, AK 99501
Owner: WBP Leasing, Inc.
Oakland Center
205 MacArthur Boulevard
Oakland, CA 94610
Owner: WBP Leasing, Inc.
Philadelphia Community Based Programs
3121 W. Hunting Park
Philadelphia, PA 19132
Owner: WBP Leasing, Inc.
Reality House
405 E. Washington Street
Brownsville, TX 78520
Owner: Correctional Systems, Inc.

 



--------------------------------------------------------------------------------



 



Southern Peaks Regional Treatment Center
700 Four Mile Parkway
Canon City, CO 81212
Owner: Cornell Corrections of California, Inc.
Southwood Interventions
5701 South Wood
Chicago, IL 60636
Owner: WBP Leasing, Inc.
Taylor Street Center
111 Taylor Street
San Francisco, CA 94102
Owner: Atlantic Financial Group, Ltd. (dba. AFG, Equity, L.P.)
Texas Adolescent Treatment Center
8550 Huebner Road
San Antonio, TX 78240
Owner: Cornell Companies, Inc.
International Building
5202 A Street
Anchorage Alaska
Owner: Cornell Companies, Inc or a Restricted Subsidiary
Lea County
6900 West Millen Drive
Hobbs, NM 88240
Owner of leasehold improvements: CPT Operating Partnership, LLC
*Subject to Mortgage as of the Effective Date
OTHER REAL ESTATE:
Industrial Building
182-11 150th Road
Springfield Gardens, NY 11413
Owner: The GEO Group, Inc.
VACANT LAND:
*
160 Acres
*
Owner: The GEO Group, Inc.
 
*  Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



23 Acres
*
*
Owner: The GEO Group, Inc.
6 Acres
*
*
Owner: The GEO Group, Inc.
*
40-Acre Land Purchase
*
Assessors Parcel # *
Owner: The GEO Group, Inc.
4.4 Acres
*
*
Owner: The GEO Group, Inc.
4.3 Acres
*
*
Owner: The GEO Group, Inc.
11.1 Acres
*
*
Owner: The GEO Group, Inc.
10.9 Acres
*
*
Owner: The GEO Group, Inc.
*
34 Acres
*
*
Owner: The GEO Group, Inc.
70 Acres
*
*
Owner: CPT Operating Partnership, L.P.
 
*  Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



*
*
*
Owner: Borrower or a Restricted Domestic Subsidiary
*
51 Acres
*
Owner: The GEO Group, Inc.
70 Acres
*
Owner: The GEO Group, Inc.
*
*
*
*
Owner: Borrower or a Restricted Domestic Subsidiary
*
440 Acres
*
*
Owner: The GEO Group, Inc.
68 Acres
*
Owner: The GEO Group, Inc.
*
Vacant Lot *
*
*
Owner: The GEO Group, Inc.
*
250 Acres
*
Owner: The GEO Group, Inc.
*
*
160 Acres
Owner: The GEO Group, Inc.
 
*     Confidential terms omitted and provided Separately to the Securities and
Exchange commission.

 



--------------------------------------------------------------------------------



 



200 Acres
Owner: The GEO Group, Inc.
40 Acres
Owner: The GEO Group, Inc.
*
21 Acres
*
*
Owner: The GEO Group, Inc.
29 Acres
*
*
Owner: The GEO Group, Inc.
*
108 Acres
*
Owner: The GEO Group, Inc.
22.21 Acres
*
*
*
Owner: Borrower or a Restricted Domestic Subsidiary
22.9 Acre,
*
*
*
*
*
*
Owner: Correctional Services Corporation
200 Acres
*
*
Owner: The GEO Group, Inc.
Leased Property
     1. (CPT Master Lease) That certain Master Agreement to Lease between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated April 28, 1998 (the “CPT
Master Lease”) including the following agreements that are subject to the CPT
Master Lease:
 
*     Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



     (a) (Central Valley, CA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and GEO RE Holdings LLC (f.k.a. WCC RE Holdings,
Inc.), as Tenant, dated April 28, 1998 for the Central Valley Correctional
Facility located in McFarland, Kern County, California.
     *Subject to Mortgage as of the Effective Date
     (i) (Central Valley, CA) That certain First Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc.
(f.k.a. Wackenhut Corrections Corporation), as Tenant, dated April 28, 2008 for
the Central Valley Correctional Facility located in McFarland, Kern County,
California.
     (ii) (Central Valley, CA) That certain Second Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc.
(f.k.a. Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for
the Central Valley Correctional Facility located in McFarland, Kern County,
California.
     (b) (Desert View, CA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and GEO RE Holdings LLC (f.k.a. WCC RE Holdings,
Inc.), as Tenant, dated April 28, 1998 for the Desert View Correctional Facility
located in Adelanto, San Bernardino County, California.
*Subject to Mortgage as of the Effective Date
     (i) (Desert View, CA) That certain First Amendment to Lease Agreement
between WCC RE Holdings, LLC (f.k.a. WCC RE Holdings, Inc.), as Landlord, and
The GEO Group, Inc. (f.k.a Wackenhut Corrections Corporation), as Tenant, dated
April 28, 2008 for the Desert View Correctional Facility located in Adelanto,
San Bernardino County, California.
     (ii) (Desert View, CA) That certain Second Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc.
(f.k.a Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for
the Desert View Correctional Facility located in Adelanto, San Bernardino
County, California.
     (c) (Golden State, CA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and GEO RE Holdings LLC (f.k.a. WCC RE Holdings,
Inc.), as Tenant, dated April 28, 1998 for the Golden State Correctional
Facility located in McFarland, Kern County, California.
     *Subject to Mortgage as of the Effective Date
     (i) (Golden State, CA) That certain First Amendment to Lease Agreement
between WCC RE Holdings, LLC (f.k.a. WCC RE Holdings, Inc.), as Landlord, and
The GEO Group Inc. (f.k.a. Wackenhut Corrections Corporation), as Tenant, dated
April 28, 2008 for the Golden State Correctional Facility located in McFarland,
Kern County, California.

 



--------------------------------------------------------------------------------



 



     (ii) (Golden State, CA) That certain Second Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and The GEO Group Inc.
(f.k.a. Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for
the Golden State Correctional Facility located in McFarland, Kern County,
California.
     (d) (McFarland, CA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and GEO RE Holdings LLC (f.k.a. WCC RE Holdings,
Inc.), as Tenant, dated April 28, 1998 for the McFarland Community Correctional
Facility located in McFarland, Kern County, California.
     (i) (McFarland, CA) That certain Third Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated November 2008 for the
McFarland Community Correctional Facility located in McFarland, Kern County,
California.
     (e) (Aurora, CO) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated April 28, 1998 for the Aurora INS
Processing Center located in Aurora, Adams County, Colorado.
     *Subject to Mortgage as of the Effective Date
     (i) (Aurora, CO) That certain First Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated April 28, 2008 for the
Aurora INS Processing Center located in Aurora, Adams County, Colorado.
     (ii) (Aurora, CO) That certain Second Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for the
Aurora INS Processing Center located in Aurora, Adams County, Colorado.
     (iii) (Aurora, CO) That certain Third Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated November 8, 2010 for the
Aurora INS Processing Center located in Aurora, Adams County, Colorado.
     (f) (Lea County, NM) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated October 30, 1998, as amended by that
certain First Amendment to Lease Agreement and Memorandum of Lease between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated January 15, 1999 for the
Hobbs, New Mexico Correctional and Detention Facility, Lea County, New Mexico.

 



--------------------------------------------------------------------------------



 



     *Subject to Mortgage as of the Effective Date
     (i) (Lea County, NM) That certain Second Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc.
(f.k.a. Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for
the Hobbs, New Mexico Correctional and Detention Facility.
     (ii) (Lea County, NM) That certain Third Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc.
(f.k.a. Wackenhut Corrections Corporation), as Tenant, dated December 1, 2008
for the Hobbs, New Mexico Correctional and Detention Facility.
     (g) (Queens, NY) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated April 28, 1998 for the Queens Private
Correctional Facility, New York, Queens County, New York.
     (i) (Queens, NY) That certain First Amendment Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for the
Queens Private Correctional Facility, New York, Queens County, New York.
     (h) (Karnes County, TX) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated April 28, 1998 for the Karnes County
Correctional Facility, Karnes County, Texas.
     *Subject to Mortgage as of the Effective Date
     (i) (Karnes County, TX) That certain First Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc.
(f.k.a. Wackenhut Corrections Corporation), as Tenant, dated April 28, 2008 for
the Karnes County Correctional Facility, Karnes County, Texas.
     (ii) (Karnes County, TX) That certain Second Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc.
(f.k.a. Wackenhut Corrections Corporation), as Tenant, dated June 20 2008 for
the Karnes County Correctional Facility, Karnes County, Texas.
     (i) (Lawton, OK) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated January 15, 1999 for the Lawton,
Oklahoma Correction and Detention Facility, Comanche County, Oklahoma.
     *Subject to Mortgage as of the Effective Date
     (i) (Lawton, OK) That certain First Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc.



 



--------------------------------------------------------------------------------



 



(f.k.a. Wackenhut Corrections Corporation), as Tenant, dated May 27, 2005 for
the Lawton, Oklahoma Correction and Detention Facility, Comanche County,
Oklahoma.
     (ii) (Lawton, OK) That certain Third Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated November 2008 for the
Lawton, Oklahoma Correction and Detention Facility, Comanche County, Oklahoma.
     (j) (LaSalle, LA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated January 7, 2000 for the LaSalle
Correctional Facility in Jena, Louisiana.
     *Subject to Mortgage as of the Effective Date
     (i) (LaSalle, LA) That certain Third Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated November 2008 for the
LaSalle Correctional Facility in Jena, Louisiana.
     (ii) (LaSalle, LA) That certain Fourth Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated June 3, 2009 for the
LaSalle Correctional Facility in Jena, Louisiana.
     (iii) (LaSalle, LA) That certain Fifth Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated February 8, 2010 for the
LaSalle Correctional Facility in Jena, Louisiana.
     2. (Western Region Detention Facility) That certain Standard Form Lease
Agreement (Ground Lease of Undeveloped Property), as may be amended, between the
County of San Diego, as Lessor, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Lessee, dated March 19, 1999 for the Central Jail
Detention Facility, San Diego County, California.
     3. (North Texas) That certain Lease Agreement, as may be amended, between
Fort Worth Industrial Development, Inc., as Lessor, and The GEO Group, Inc.
(f.k.a. Wackenhut Corrections Corporation), as Lessee, effective as of
October 1, 1996 for that certain premises located in Tarrant County, Texas, as
more particularly described in the Lease Agreement.
     (i) (North Texas) That certain Second Amendment to Lease Agreement between
Fort Worth Industrial Development, Inc., as Lessor, and The GEO Group, Inc.
(f.k.a. Wackenhut Corrections Corporation), as Lessee, effective as of June 2008
for that certain premises located in Tarrant County, Texas, as more particularly
described in the Lease Agreement.

 



--------------------------------------------------------------------------------



 



     4. (Central, Texas) That certain Lease Agreement, as may be amended,
between Bexar County, Texas, as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated October 1, 1996 for that
certain premises located in Bexar County, Texas, as more particularly described
in the Lease Agreement.
     5. (Bronx, NY) That certain Lease Agreement, as may be amended, between
Creston Realty Associates, as Landlord, and Correctional Services Corporation,
as Tenant, dated October 1, 1996 for that certain premises located in Bronx, New
York, as more particularly described in the Lease Agreement.
     (a) (Bronx, NY) That certain First Amendment to Lease Agreement between
Creston Realty Associates, as Landlord, and Correctional Services Corporation,
as Tenant, dated October 1, 2001 for that certain premises located in Bronx, New
York, as more particularly described in the Lease Agreement.
     (b) (Bronx, NY) That certain Second Amendment to Lease Agreement between
Creston Realty Associates, as Landlord, and Correctional Services Corporation,
as Tenant, dated October 1, 2006 for that certain premises located in Bronx, New
York, as more particularly described in the Lease Agreement.
     6. (Brooklyn, NY) That certain Lease Agreement, as may be amended, between
Myrtle Avenue Family Center, Inc., as Owner, and Correctional Services
Corporation, as Tenant, dated January 1, 1994 for that certain premises located
in Brooklyn, New York, as more particularly described in the Lease Agreement.
     (a) (Brooklyn, NY) That certain First Amendment to Lease Agreement between
Myrtle Avenue Family Center, Inc., as Owner, and Correctional Services
Corporation, as Tenant, dated December 31, 2003 for that certain premises
located in Brooklyn, New York, as more particularly described in the Lease
Agreement.
     7. (Ft. Worth, TX) That certain Lease Agreement, as may be amended, between
Regions Enterprises, Inc., as Landlord, and Correctional Services Corporation,
as Tenant, dated May 16, 1994 for that certain premises located in Ft. Worth,
Texas, as more particularly described in the Lease Agreement.
     8. (Frio County, TX) That certain Lease Agreement, as may be amended,
between Frio County as Lessor, and Correctional Services Corporation, as Lessee,
dated November 26, 1997 for that certain premises located in Pearsall, Texas, as
more particularly described in the Lease Agreement.
     (a) (Frio County, TX) That certain First Amendment to Lease Agreement, as
may be amended, between Frio County, as Lessor, and Correctional Services
Corporation, as Lessee, dated January 1, 2001 for that certain premises located
in Pearsall, Texas, as more particularly described in the Lease Agreement.
     (b) (Frio County, TX) That certain Second Amendment to Lease Agreement, as
may be amended, between Frio County, as Lessor, and Correctional Services



 



--------------------------------------------------------------------------------



 



Corporation, as Lessee, dated February 22, 2001 for that certain premises
located in Pearsall, Texas, as more particularly described in the Lease
Agreement.
     9. (Florence West) That certain Management Agreement, as may be amended,
between Florence West Prison LLC, as Owner, and Correctional Services
Corporation, as Manager, dated December 1, 2002 for that certain premises
located in Florence, Arizona, as more particularly described in the Management
Agreement.
     10. (Phoenix West) That certain Operating Agreement, as may be amended,
between Phoenix West Prison, LLC, as Owner, and Correctional Services
Corporation, as Manager, dated July 1, 2002 for that certain premises located in
West Phoenix, AZ, as more particularly described in the Lease Agreement.
     11. (Val Verde, TX) That certain Lease Agreement by and between Val Verde
County, Texas, as Lessor, and Wackenhut Corrections Corporation, as Lessee,
dated December 18, 1998, recorded on December 31, 1998, in Volume 701, Pages
646-657, Official Public Records, Val Verde County, Texas, as corrected by that
certain Lease Agreement by and between Val Verde County, Texas, as Lessor, and
Wackenhut Corrections Corporation, as Lessee, dated December 18, 1998, recorded
on January 6, 1999, in Volume 702, Pages 7-21, Official Public Records, Val
Verde County, Texas, and as restated in that certain Novated Lease Agreement by
and between Val Verde County, Texas, as Lessor, and Wackenhut Corrections
Corporation, as Lessee, dated May 24, 1999, recorded on August 12, 1999, in
Volume 719, Pages 375-387, Official Public Records, Val Verde County, Texas; as
assigned by that certain Assignment of Leasehold Interest dated September 30,
1999, by Wackenhut Corrections Corporation, as Assignor, to First Security Bank,
N.A., not individually but solely as owner trustee of Wackenhut Corrections
Trust 1977-1, as Assignee, recorded on September 30, 1999, in Volume 723, Pages
221-226, Official Public Records, Val Verde County, Texas; and further assigned
by that certain Assignment of Leasehold Interest dated December 12, 2002, by
Wells Fargo Bank Northwest, N.A., f/k/a First Security Bank, N.A., not
individually but solely as owner trustee of Wackenhut Corrections Trust 1997-1,
as Assignor, to Wackenhut Corrections Corporation, as Assignee, recorded on
December 13, 2002, in Volume 830, Pages 895-200, Official Public Records, Val
Verde County, Texas, for that certain premises located in Val Verde County,
Texas, as more particularly described in the Lease Agreement. (Note: In 2003
Wackenhut Corrections Corporation filed articles of amendment in the State of
Florida to change its name to The GEO Group, Inc., however, we are not certain
if the Val Verde public records reflect the name change).
*Subject to Mortgage as of the Effective Date
     12. (R. A. Deyton) That certain Lease Agreement, as may be amended, between
Clayton County, as Lessor, and The GEO Group Inc., as Lessee, dated April 23,
2007 for that certain premises located in Jonesboro, Georgia as more
particularly described in the Lease Agreement.
     13. (Just Care) That certain Lease Agreement, as may be amended, between
South Carolina Department of Mental Health, as Lessor, and Just Care Inc., as
Lessee, dated May 2, 1997 for that certain premises located in Columbia, South
Carolina, as more particularly described in the Lease Agreement, as amended
thereafter from time to time by ten amendments

 



--------------------------------------------------------------------------------



 



to the Lease Agreement, a memorandum of which was recorded on December 22, 2009
in Book 1577, Page 1611 in the County Clerks Office of Richland County, South
Carolina.
*Subject to Mortgage as of the Effective Date
     (a) (Just Care) That certain Tenth Amendment to Lease Agreement, as may be
amended, between South Carolina Department of Mental Health, as Lessor, and Just
Care Inc., as Lessee, dated June 26, 2008 for that certain premises located in
Columbia, South Carolina, as more particularly described in the Lease Agreement.
     14. (Hobbs, NM — Lea County Correctional Facility) That certain Lease
Agreement dated December 2, 1997 by and between Lea County, New Mexico, a
Political Subdivision, as Lessor, and First Security Bank, National Association
not individually but solely as Owner Trustee under Wackenhut Corrections Trust
1997-1, as Lessee, for that certain premises located in Hobbs, New Mexico, as
more particularly described in the Lease Agreement, as amended by that certain
Amended and Restated Lease Agreement dated October 19, 1998, as further assigned
in that certain Assignment and Conveyance of Leasehold Interest Under 98 Year
Lease dated October 30, 1998, by and between First Security Bank, National
Association, not individually but solely as Owner Trustee under the Wackenhut
Corrections Trust 1997-1, as Assignor and CPT Operating Partnership L.P., as
Assignee, as amended and restated by that certain Amended and Restated Lease
Agreement dated as of October 19,1998 between Lea County, New Mexico, a
Political Subdivision, as Lessor and CPT Operating Partnership L.P., as Lessee,
recorded in Book 916, Page 546 of the County Clerks Office of Lea County, New
Mexico on November 2, 1998.
*Subject to Mortgage as of the Effective Date
     15. (Tacoma, WA — Northwest Detention Center) That certain Use Agreement,
as may be amended, between CSC of Tacoma, LLC, as Owner / Lesser, and
Correctional Services Corporation., as Lessee / Operator, dated June 30, 2003
for that certain premises located in Tacoma, Washington as more particularly
described in the Lease Agreement.
     16. (Central Arizona) That certain Management Agreement, as may be amended,
between Florence West Prison Expansion, LLC, as Owner / Lesser, and Correctional
Services Corporation., as Lessee / Operator, dated August 1, 2004 for that
certain premises located in Florence, Arizona as more particularly described in
the Lease Agreement.
     17. (South Texas Detention) That certain Operating Agreement, as may be
amended, between South Texas Detention Complex Local Corporation, as Borrower /
Owner / Lesser, and Correctional Services Corporation., as Lessee / Manager,
dated February 10, 2006 for that certain premises located in Pearsall, Texas as
more particularly described in the Lease Agreement.
     18. (Western Region Office) That certain Lease Agreement, as may be
amended, between TRIZEC 6100 HHC, LLC, as Lessor, and The GEO Group Inc., as
Lessee, dated March, 2010 for that certain premises located in Los Angeles,
California as more particularly described in the Lease Agreement.

 



--------------------------------------------------------------------------------



 



     19. (Eastern Office) That certain Lease Agreement, as may be amended,
between Ballantyne Two, LLC., as Lessor, and The GEO Group Inc., as Lessee,
dated April 1, 2007 for that certain premises located in Charlotte, North
Carolina as more particularly described in the Lease Agreement.
     20. (Central Region Office — New) That certain Lease Agreement, as may be
amended, between EQUASTONE 1777 TOWER, LP, as Lessor, and The GEO Group Inc., as
Lessee, dated July 26, 2010 for that certain premises located in San Antonio,
Texas as more particularly described in the Lease Agreement.
     21. (Corporate Office) That certain Lease Agreement, as may be amended,
between Campro Investments, Ltd., as Lessor, and The GEO Group Inc., as Lessee,
dated September 12, 2002 for that certain premises located in Boca Raton,
Florida as more particularly described in the Lease Agreement.
     (a) (Corporate Office) That certain Ninth Amendment to Lease Agreement, as
may be amended, between Campro Investments, Ltd., as Lessor, and The GEO Group
Inc., as Lessee, dated October 27, 2010 for that certain premises located in
Boca Raton, Florida as more particularly described in the Lease Agreement.
     22. (MCF Master Lease) That certain Master Agreement to Lease between
Municipal Corrections Finance, L.P., as Landlord, and Cornell Companies, Inc.,
as Tenant, dated August 14, 2001 (the “MCF Master Lease”) including the
following agreements that are subject to the MCF Master Lease:
     (a) (D. Ray James, GA) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and Cornell Companies,
Inc., as Tenant, dated August 14, 2001 for the D. Ray James Prison located in
Folkston, Georgia. **Borrower has taken commercially reasonable efforts to
obtain consent to a Mortgage in accordance with the terms of the Credit
Agreement.
     (b) (Big Spring, TX) That certain Addendum [Subleased Premises] to the
Master Lease Agreement between Municipal Corrections Finance, L.P., as Landlord,
and Cornell Companies, Inc., as Sub-Tenant, dated August 14, 2001 for Big Spring
Correctional Facility located in Big Spring, Texas.
     (i) (Big Spring — Airpark Unit, TX) That certain Lease Agreement between
the City of Big Spring, Texas as Landlord, and Cornell Companies of Texas, Inc.
(assigned from Ed Davenport July 1, 1996), as Lessee, dated August 7, 1990 for
Big Spring Correctional Facility located in Big Spring, Texas. [Assigned to MCF]
     (ii) (Big Spring — Interstate Unit, TX) That Lease Agreement between the
City of Big Spring, Texas as Landlord, and Cornell Companies of Texas, Inc.
(assigned from Ed Davenport July 1, 1996), as Lessee, dated July 1, 1996 for Big
Spring Correctional Facility located in Big Spring, Texas. [Assigned to MCF]

 



--------------------------------------------------------------------------------



 



     (iii) (Big Spring — Cedar Hill Unit, TX) That certain Lease Agreement
between the City of Big Spring, Texas as Landlord, and Cornell Companies of
Texas, Inc. as Lessee, dated May 7, 1997 for Big Spring Correctional Facility
located in Big Spring, Texas. [Assigned to MCF]
     (iv) (Big Spring — Flightline Unit, TX) That certain Lease Agreement
between the City of Big Spring, Texas as Landlord, and Cornell Companies of
Texas, Inc. (assigned from Ed Davenport July 1, 1996), as Lessee, dated
February 18, 1994 for Big Spring Correctional Facility located in Big Spring,
Texas. [Assigned to MCF]
     (c) (Great Plains, OK) That certain Addendum [Subleased Premises] to the
Master Lease Agreement between Municipal Corrections Finance, L.P., as Landlord,
and Cornell Companies, Inc., as Sub-Tenant, dated August 14, 2001 for the Great
Plains Correctional Facility located in Hinton, Oklahoma. **Borrower has taken
commercially reasonable efforts to obtain consent to a Mortgage in accordance
with the terms of the Credit Agreement.
     (i) (Great Plains, OK) That certain Lease Agreement between the Town of
Hinton, Oklahoma, as Landlord, and Cornell Corrections of Oklahoma, Inc., as
Tenant, dated December 31, 1999 for the certain premises located in Hinton,
Oklahoma as more particularly described in the Lease Agreement. — [Assigned to
MCF]
     (d) (Abraxas I, PA) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and Cornell Companies,
Inc., as Tenant, dated August 14, 2001 for the Abraxas I facility located in
Marienville, Pennsylvania.
     (e) (Abraxas of Ohio, OH) That certain Addendum to the Master Lease
Agreement between Municipal Corrections Finance, L.P., as Landlord, and Cornell
Companies, Inc., as Tenant, dated August 14, 2001 for Abraxas of Ohio facility
located in Columbus, Ohio.
     (f) (Cordova Center, AK) That certain Addendum to the Master Lease
Agreement between Municipal Corrections Finance, L.P., as Landlord, and Cornell
Companies, Inc., as Tenant, dated August 14, 2001 for the Cordova Center
facility located in Anchorage, Alaska.
     (g) (Hector Garza, TX) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and Cornell Companies,
Inc., as Tenant, dated August 14, 2001 for the Hector Garza Residential
Treatment Center located in San Antonio, Texas.
     (h) (Leidel, TX) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and Cornell Companies,
Inc., as Tenant, dated August 14, 2001 for the Leidel Comprehensive Sanction
Center located in Houston, Texas.

 



--------------------------------------------------------------------------------



 



     (i) (Parkview Center, AK) That certain Addendum to the Master Lease
Agreement between Municipal Corrections Finance, L.P., as Landlord, and Cornell
Companies, Inc., as Tenant, dated August 14, 2001 for the Parkview Center
located in Anchorage, Alaska.
     (j) (Reid Center, TX) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and Cornell Companies,
Inc., as Tenant, dated August 14, 2001 for the Reid Center located in Houston,
Texas.
     (k) (Tundra Center, AK) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and Cornell Companies,
Inc., as Tenant, dated August 14, 2001 for the Tundra Center located in Bethel,
Alaska.
     23. (Abraxas Columbus, OH) That certain Lease Agreement between Columbus
Area, Inc., as Landlord, and Cornell Abraxas Group, Inc., as Tenant, dated
March, 2008 for the certain premises located in Columbus, Ohio as more
particularly described in the Lease Agreement.
     24. (Abraxas II — Palace Center, PA) That certain Lease Agreement between
Thomas Kennedy (dba. Palace Center), as Landlord, and Cornell Abraxas Group,
Inc., as Tenant, dated August 26, 2009 for the certain premises located in Erie,
Pennsylvania as more particularly described in the Lease Agreement.
     25. (Abraxas Youth Center, PA) That certain Lease Agreement between The
Commonwealth of Pennsylvania (Department of General Services as agent for the
Department of Public Welfare), as Landlord, and Cornell Abraxas Group, Inc., as
Tenant, dated September 20, 1999 for the certain premises located in Erie,
Pennsylvania as more particularly described in the Lease Agreement.
     26. (Cordova Center, AK) That certain Lease Agreement between WBP Leasing,
Inc., as Landlord, and Cornell Correction of Alaska, Inc., as Tenant, dated
December 31, 2007 for the certain premises located in Anchorage, Alaska as more
particularly described in the Lease Agreement.
     27. (Corporate, Texas) That certain Lease Agreement between CMD Realty
Investment Fund III, L.P., as Landlord, and Cornell Corrections, Inc., as
Tenant, dated August 4, 1998 for the certain premises located in Houston, Texas
as more particularly described in the Lease Agreement.
     (a) (Corporate, Texas) That certain First Amendment to the Lease Agreement
between CMD Realty Investment Fund III, L.P., as Landlord, and Cornell
Corrections, Inc., as Tenant, dated December 18, 1998 for the certain premises
located in Houston, Texas as more particularly described in the Lease Agreement.
     (b) (Corporate, Texas) That certain Second Amendment to the Lease Agreement
between CMD Realty Investment Fund III, L.P., as Landlord, and Cornell

 



--------------------------------------------------------------------------------



 



Corrections, Inc., as Tenant, dated January 29, 1999 for the certain premises
located in Houston, Texas as more particularly described in the Lease Agreement.
     (c) (Corporate, Texas) That certain Third Amendment to the Lease Agreement
between CMD Realty Investment Fund III, L.P., as Landlord, and Cornell
Corrections, Inc., as Tenant, dated June 28, 2004 for the certain premises
located in Houston, Texas as more particularly described in the Lease Agreement.
     28. (Delaware Community Based) That certain Lease Agreement between 1001
MattLind Way LLC., as Landlord, and Cornell Abraxas, Inc., as Tenant, dated
February 19, 2003 for the certain premises located in Smynra, Delaware as more
particularly described in the Lease Agreement.
     (a) (Delaware Community Based) That certain Lease Renewal between 1001
MattLind Way LLC., as Landlord, and Cornell Abraxas, Inc., as Tenant, dated
February 25, 2008 for the certain premises located in Smynra, Delaware as more
particularly described in the Lease Agreement.
     29. (El Monte, CA) That certain Lease Agreement between Clark Moseley,
Stephene F. Moseley, husband and wife, as to a undivided 1/2 interest, and
Virginia R. Moseley and E. Clark Moseley, Co-Trustees of The JS and VR Moseley
Family Trust as Landlord, and Cornell Corrections of California, Inc., as
Tenant, dated May 1, 2001 for the certain premises located in El Monte,
California as more particularly described in the Lease Agreement.
     (a) (El Monte, CA) That certain Subordination, Non-disturbance & Attornment
Agreement between 1st Central Bank, as Bank and Cornell Corrections of
California, Inc., as Tenant, dated September 21 2006 for the certain premises
located in El Monte, California as more particularly described in the Lease
Agreement.
     28. (Grossman, KS) That certain Lease Agreement between James B. Studdard
Transfer & Storage Company, Inc., as Landlord, and The Canyon Mitchell Group,
Inc., as Tenant, dated June 27, 2002 for the certain premises located in
Leavenworth, Kansas as more particularly described in the Lease Agreement.
     (a) (Grossman, KS) That certain Lease Agreement between The Canyon Mitchell
Group, Inc., as Lessee, and Correctional Systems, Inc., as Sub-Lessee, dated
June 27,2002 for the certain premises located in Leavenworth, Kansas as more
particularly described in the Lease Agreement.
     29. (Abraxas of Harrisburg — 2950 7th Street) That certain Lease Agreement
between Italian Lake Office Center as Landlord, and Cornell Abraxas Group, Inc.,
as Tenant, dated August 31, 2001 for the certain premises located in Harrisburg,
PA as more particularly described in the Lease Agreement.
     (a) (Abraxas of Harrisburg — 2950 7th Street That certain Lease Agreement
between Capital Property Investments, LP., as Landlord, and Cornell Abraxas
Group, Inc., as Tenant, dated February 11, 2005 for the certain premises located
in Harrisburg, PA as more particularly described in the Lease Agreement.



 



--------------------------------------------------------------------------------



 



     (b) (Abraxas of Harrisburg — 2950 7th Street) That certain Lease Agreement
between Capital Property Investments, LP., as Landlord, and Cornell Abraxas
Group, Inc., as Tenant, dated February 23, 2010 for the certain premises located
in Harrisburg, PA as more particularly described in the Lease Agreement.
     30. (Leadership Development Program) That certain Lease Agreement between
The Commonwealth of Pennsylvania (Department of General Services as agent for
the Department of Public Welfare), as Landlord, and Abraxas Foundation, Inc., as
Tenant, dated July 21, 1994 for the certain premises located in South Mountain,
PA as more particularly described in the Lease Agreement.
     31. (Lehigh Valley, PA) That certain Lease Agreement between Hotel Taylor,
LLC., as Landlord, and Cornell Abraxas Group, Inc., as Tenant, dated April 29,
2009 for the certain premises located in Allentown, PA as more particularly
described in the Lease Agreement.
     32. (Leo Chesney, CA) That certain Lease Agreement between Correction
Corporation of America., as Landlord, and Cornell Corrections of California,
Inc., as Tenant, dated September 1, 2002 for the certain premises located in
Live Oak, CA as more particularly described in the Lease Agreement.
     (a). (Leo Chesney, CA) That certain First Amendment to the Lease Agreement
between Correction Corporation of America., as Landlord, and Cornell Corrections
of California, Inc., as Tenant, dated October 1, 2005 for the certain premises
located in Live Oak, CA as more particularly described in the Lease Agreement.
     (b) (Leo Chesney, CA) That certain Second Amendment to the Lease Agreement
between Correction Corporation of America., as Landlord, and Cornell Corrections
of California, Inc., as Tenant, dated June 23, 2007 for the certain premises
located in Live Oak, CA as more particularly described in the Lease Agreement.
     (c) (Leo Chesney, CA) That certain Third Amendment to the Lease Agreement
between Correction Corporation of America., as Landlord, and Cornell Corrections
of California, Inc., as Tenant, dated April 16, 2010 for the certain premises
located in Live Oak, CA as more particularly described in the Lease Agreement.
     33. (Lifeworks, IL) That certain Lease Agreement between John V. Bays, as
Landlord, and Interventions, as Tenant, dated September 14, 1998 for the certain
premises located in Joliet, IL as more particularly described in the Lease
Agreement.
     (a) (Lifeworks, IL) That certain Lease Agreement between John V. Bays, as
Landlord, and Cornell Interventions, Inc., as Tenant, dated June 6, 2003 for the
certain premises located in Joliet, IL as more particularly described in the
Lease Agreement.
     (b) (Lifeworks, IL) That certain Lease Agreement between John V. Bays, as
Landlord, and Cornell Interventions, Inc., as Tenant, dated August 28, 2008 for
the certain premises located in Joliet, IL as more particularly described in the
Lease Agreement.

 



--------------------------------------------------------------------------------



 



     (c) . (Lifeworks, IL) That certain Lease Agreement between John V. Bays, as
Landlord, and Cornell Interventions, Inc., as Tenant, dated December 18, 2008
for the certain premises located in Joliet, IL as more particularly described in
the Lease Agreement.
     (d) (Lifeworks, IL) That certain Lease Agreement between John V. Bays, as
Landlord, and Cornell Interventions, Inc., as Tenant, dated November 30, 2009
for the certain premises located in Joliet, IL as more particularly described in
the Lease Agreement.
     34. (Marvin Gardens, CA) That certain Lease Agreement between Thomas T.
Anderson, as Landlord, and Cornell Companies, Inc., as Tenant, dated
February 21, 2002 for the certain premises located in Los Angeles, California as
more particularly described in the Lease Agreement.
     (a) (Marvin Gardens, CA) That certain Extension to the Lease Agreement
between Thomas T. Anderson, as Landlord, and Cornell Companies, Inc., as Tenant,
dated February 7, 2007 for the certain premises located in Los Angeles,
California as more particularly described in the Lease Agreement.
     35. (McCabe, TX) That certain Lease Agreement between WBP Leasing, Inc., as
Landlord, and Correctional Systems, Inc., as Tenant, dated December 31, 2005 for
the certain premises located in Austin, Texas as more particularly described in
the Lease Agreement.
     36. (Mesa Verde, CA) That certain Lease Agreement between CPT Operating
Partnership, LP., as Landlord, and Cornell Corrections of California, Inc., as
Tenant, dated December 29, 2005 for the certain premises located in Bakersfield,
California as more particularly described in the Lease Agreement.
     37. (Mid Valley, TX) That certain Lease Agreement between T. Warren
Investments, Inc., as Landlord, and Correctional Systems, Inc., as Tenant, dated
January 1, 1999 for the certain premises located in Edinburg, TX as more
particularly described in the Lease Agreement.
     (a) (Mid Valley, TX) That certain First Amendment to the Lease Agreement
between T. Warren Investments, Inc., as Landlord, and Correctional Systems,
Inc., as Tenant, dated September 26, 2000 for the certain premises located in
Edinburg, TX as more particularly described in the Lease Agreement.
     (b) (Mid Valley, TX) That certain First Amendment to the Lease Agreement
between T. Warren Investments, Inc., as Landlord, and Correctional Systems,
Inc., as Tenant, dated February 1, 2008 for the certain premises located in
Edinburg, TX as more particularly described in the Lease Agreement.
     38. (Midtown, AK) That certain Lease Agreement between WBP Leasing, Inc.,
as Landlord, and Cornell Corrections of Alaska, Inc., as Tenant, dated
January 1, 2000 for the certain premises located in Anchorage, AK as more
particularly described in the Lease Agreement.

 



--------------------------------------------------------------------------------



 



     39. (Northstar Center, AK) That certain Lease Agreement between Parks Hiway
Enterprises, LLC and Cornell Corrections Inc., as Tenant, dated October 31, 2007
for the certain premises located in Fairbanks, AK as more particularly described
in the Lease Agreement.
     40. (Oakland, CA) That certain Lease Agreement between WBP Leasing, Inc.,
as Landlord, and Cornell Corrections of California, Inc., as Tenant, dated
_______ for the certain premises located in Oakland, CA as more particularly
described in the Lease Agreement.
     41. (Parkview, AK) That certain Lease Agreement between Parkview Manor
Apartments., as Landlord, and St. John Investments, as Tenant, dated
February 26, 1992 for the certain premises located in Anchorage, AK as more
particularly described in the Lease Agreement.
     42. (Regional CC, NM) That certain Lease Agreement between The County of
Bernalillo, as Landlord, and Cornell Companies, Inc., as Tenant, dated
October 14, 2003 for the certain premises located in Albuquerque, NM as more
particularly described in the Lease Agreement.
     (a) (Regional CC, NM) That certain First Amendment to the Lease Agreement
between The County of Bernalillo, as Landlord, and Cornell Companies, Inc., as
Tenant, dated March 1, 2008 for the certain premises located in Albuquerque, NM
as more particularly described in the Lease Agreement.
     (b) (Regional CC, NM) That certain First Option to the Lease Agreement
between The County of Bernalillo, as Landlord, and Cornell Companies, Inc., as
Tenant, dated April 15, 2009 for the certain premises located in Albuquerque, NM
as more particularly described in the Lease Agreement.
     43. (Salt Lake City, UT) That certain Lease Agreement between Kimwell
Corporation, as Landlord, and Cornell Corrections, Inc., as Tenant, dated 1995
for the certain premises located in Salt Lake City, Utah as more particularly
described in the Lease Agreement.
     (a) (Salt Lake City, UT) That certain First Amendment to the Lease
Agreement between Kimwell Corporation, as Landlord, and Cornell Corrections,
Inc., as Tenant, dated October 1, 2000 for the certain premises located in Salt
Lake City, Utah as more particularly described in the Lease Agreement.
     (b). (Salt Lake City, UT) That certain Second Amendment to the Lease
Agreement between Kimwell Corporation, as Landlord, and Cornell Corrections,
Inc., as Tenant, dated November 7, 2005 for the certain premises located in Salt
Lake City, Utah as more particularly described in the Lease Agreement.
     44. (Taylor St, CA) That certain Lease Agreement between WBP Leasing, as
Landlord, and Cornell Corrections, Inc., as Tenant, dated December 1, 1998 for
the certain premises located in San Francisco, CA as more particularly described
in the Lease Agreement.

 



--------------------------------------------------------------------------------



 



     45. (York County, PA) That certain Lease Agreement between Barbra J.
Buffington, as Landlord, and Abraxas Foundation, Inc., as Tenant, dated
January 10, 2007 for the certain premises located in York, PA as more
particularly described in the Lease Agreement.
     (a) (York County, PA) That certain Lease Agreement between Barbra J.
Buffington, as Landlord, and Abraxas Foundation, Inc., as Tenant, dated July 21,
2008 for the certain premises located in York, PA as more particularly described
in the Lease Agreement.
     (b) (York County, PA) That certain Lease Agreement between Barbra J.
Buffington, as Landlord, and Abraxas Foundation, Inc., as Tenant, dated June 29,
2009 for the certain premises located in York, PA as more particularly described
in the Lease Agreement.
     46. (Seaside, AK) That certain Lease Agreement between the WMS, LLC., as
Landlord, and St. Johns Investments, Inc., as Tenant, dated August 12, 1998 for
the certain premises located in Nome, Alaska as more particularly described in
the Lease Agreement.
     (a) (Seaside, AK) That certain First Amendment to the Lease Agreement
between the WMS, LLC, as Landlord, and WBP Leasing, Inc., as Tenant, dated
July 12, 1999 for the certain premises located in Nome, Alaska as more
particularly described in the Lease Agreement.
     (b) (Seaside, AK) That certain Second Amendment to the Lease Agreement
between the WMS, LLC, as Landlord, and WBP Leasing, Inc., as Tenant, dated
July 20, 1999 for the certain premises located in Nome, Alaska as more
particularly described in the Lease Agreement.
     (c) (Seaside, AK) That certain Renewal to the Lease Agreement between the
WMS, LLC, as Landlord, and WBP Leasing, Inc., as Tenant, dated June 3, 2002 for
the certain premises located in Nome, Alaska as more particularly described in
the Lease Agreement.
     (d) (Seaside, AK) That certain Third Amendment to the Lease Agreement
between the WMS, LLC, as Landlord, and WBP Leasing, Inc., as Tenant, dated
April 1, 2003 for the certain premises located in Nome, Alaska as more
particularly described in the Lease Agreement.
     (e) (Seaside, AK) That certain Fourth Amendment to the Lease Agreement
between the WMS, LLC, as Landlord, and WBP Leasing, Inc., as Tenant, dated
January 1, 2006 for the certain premises located in Nome, Alaska as more
particularly described in the Lease Agreement.
     (f) (Seaside, AK) That certain Renewal to the Lease Agreement between the
WMS, LLC, as Landlord, and WBP Leasing, Inc., as Tenant, dated August 3, 2009
for the certain premises located in Nome, Alaska as more particularly described
in the Lease Agreement.

 



--------------------------------------------------------------------------------



 



     47. (Hudson — Land Tract, CO) That certain Lease Agreement between the PPD
Hudson Associates, LLC, as Landlord, and WBP Leasing, Inc., as Tenant, dated
June 9, 2010 for the certain premises located in Hudson, Colorado as more
particularly described in the Lease Agreement.
     48. (Youth Admin — Pittsburg, PA) That certain Lease Agreement between SJS
Development Company, as Landlord, and Cornell Companies, Inc., as Tenant, dated
June 6, 2003 for the certain premises located in Pittsburg, Pennsylvania as more
particularly described in the Lease Agreement.
     (a) (Youth Admin — Pittsburg, PA) That certain First Amendment to the Lease
Agreement between SJS Development Company, as Landlord, and Cornell Companies,
Inc., as Tenant, dated April 23, 2008 for the certain premises located in
Pittsburg, Pennsylvania as more particularly described in the Lease Agreement.
     (a) (Youth Admin — Pittsburg, PA) That certain Second Amendment to the
Lease Agreement between SJS Development Company, as Landlord, and Cornell
Companies, Inc., as Tenant, dated June 5, 2008 for the certain premises located
in Pittsburg, Pennsylvania as more particularly described in the Lease
Agreement.
     49. (Riverbend — Milledgeville, GA) That certain Lease Agreement between
The State of Georgia acting by and through The State Properties Commission, as
Landlord, and The Geo Group, Inc., as Tenant, dated July, 2010 for the use of
certain real property located in Milledgeville, Georgia as more particularly
described in the Lease Agreement.
     50. (RCC Warehouse — Albuquerque, NM) That certain Lease Agreement between
James R. McClintock (dba McClintock), as Landlord, and Cornell Companies, Inc.,
as Tenant, dated June 9, 2004 for the certain premises located in Albuquerque,
New Mexico as more particularly described in the Lease Agreement.
     51. (Florida City Land — Miami-Dade County, FL) That certain Lease
Agreement between The City of Florida City, Florida, as Landlord, and GEO Design
Services, Inc., as Tenant, dated October 28, 2010 for the certain premises
located in Miami-Dade County, Florida as more particularly described in the
Lease Agreement.
     52. (One Citizens Plaza, 800 Main Street, Anderson, Indiana, 46016)
Amendment to Indenture of Lease Agreement dated August 7, 2008 between Citizens
Plaza Building, LLC, as landlord, and B.I. Incorporated, as tenant.
     53. (6400 Lookout Road, Suite 101, Boulder, Colorado 80301) Lease Agreement
dated March ___, 2009 between Point II, LLC, a Colorado limited liability
company, as landlord, and B.I. Incorporated, as tenant.
     54. (Suite 140, 26461 Crown Valley Parkway, Mission Viejo, California)
Office Lease dated November 13, 2001 between Albert M. Wray and Evelyn Wray, as
Trustees for the Wray Family Living Trust of 1992, dated June 28, 1992 and
Richard K. Wray and Virginia R. Wray, as Trustees for the Wray Family Trust of
1998, dated May 7, 1998 (collectively, “Original LL”), and BI Incorporated, as
tenant, as amended by First Amendment to Lease dated November

 



--------------------------------------------------------------------------------



 



19, 2001, Second Amendment not provided, Third Amendment to Lease dated
October 20, 2004 between Joe and Eileen Boswell, Trustees of the Boswell Family
Trust dated September 17, 1993, and Michelle L. Boswell, as successors in
interest to Original LL (collectively, “LL”), and BI Incorporated; Fourth
Amendment to Lease dated August 7, 2005; Fifth Amendment to Lease dated
August 27, 2007; Exercise Letter dated October 27, 2009 from BI Incorporated to
WRA Property Management, Inc.; and Exercise Letter dated July 16, 2010 from BI
Incorporated to WRA Property Management Inc.
     55. (55 Marietta St., Suite 300, Atlanta, Georgia 30303) Office Lease
Agreement dated July 2, 2009 between First Amendment to Lease dated August 1,
2009 between Bank Building Limited Partnership, as landlord, and B.I.
Incorporated, as tenant.
     56. (231 East Baltimore Street, Suite 1002 Baltimore, Maryland 21202)
Office Lease dated May 19, 2004 between Orion Properties I, LLC, a Maryland
limited liability company, as landlord, and B.I. Incorporated, as tenant, as
amended by Extension and Amendment to Lease dated June ___, 2007 and Second
Extension and Amendment to Lease dated June 8, 2009.
     57. (7850 Metro Parkway, Suite 203, Bloomington, Minnesota) (Standard
Office) Lease Agreement dated May 3, 2004 between Metropolitan Airports
Commission, as landlord, and BI Incorporated, as tenant, as amended by Amendment
No. 1 to Lease dated August 15, 2006.
     58. (129 Portland Street, 5th Floor, Boston, Massachusetts 02114) Lease
dated __________ 2009 between Olympia Group Limited Partnership, as landlord,
and B.I. Incorporated.
     59. (Suite 2B, 410 E. 189th Street, Bronx, City of New York, New York
10458) Standard Form of Office Lease dated December 1, 2009 between Banner
Realty Company, LLC, as landlord, and BI Incorporated, as tenant.
     60. (408 Jay Street, 5th Floor, Brooklyn, New York 11201) Office Lease
dated January 19, 2010 between Jay Street Realty Associates, as landlord, and
B.I. Incorporated, as tenant.
     61. (465 Main Street, Annex Building, Buffalo, New York 14203) Lease
Agreement dated August 17, 2009 between Upwood Associates, LLC, as landlord, and
B.I. Incorporated, as tenant, as amended by First Amendment to Lease dated
August 17, 2009.
     62. (Suite #230, 5000 Nations Crossing Road, Charlotte, North Carolina
28217) Office Lease dated June 29, 2009 between TAC Holdings, LP, as landlord,
and B.I. Incorporated, as tenant.
     63. (Suite 240, 820 West Jackson Boulevard, Chicago, Illinois 60607) Office
Building Lease dated June 29, 2009, between 820 West Jackson L.L.C., as
landlord, and B.I. Incorporated, as tenant.

 



--------------------------------------------------------------------------------



 



     64. (Suite 620, 7929 Brookriver Drive, Dallas Texas 75427) Lease Agreement
dated June, 2009 between 7929 Brookriver, LP, as landlord, and B.I.
Incorporated, as tenant, as amended by First Amendment to Lease dated July 8,
2010.
     65. (4723 West Atlantic Avenue, Building A, Suites 15, 16 & 17, Delray
Beach, Florida 33445) Delray Office Plaza Standard Lease between Delray Office
Plaza Ltd, as landlord, and B.I. Incorporated, as tenant.
     66. (6551 South Revere Parkway Centennial, Colorado 80111) Office Space
Lease dated June 9, 2009 between Eaglecreek Associates IV, as landlord, and BI
Incorporated, as tenant.
     67. (Chene Square Shopping Center, 2636 East Jefferson Avenue, Detroit,
Michigan) Lease dated July 2009 between Ammori Investments, Inc., as landlord,
and B.I. Incorporated, as tenant.
     68. (1535 Hawkins Boulevard, Suites D & E, El Paso, Texas 79925-2648)
Standard Shopping Center Lease Marios Holdings, LLC, as landlord, and B.I.
Incorporated, as tenant dated June 18, 2009.
     69. (Suite #2-101, 75 Charter Oak Avenue, Hartford, Connecticut 06106)
Lease dated September 1, 2009 between 75 Charter Oak, L.P., as landlord, and
B.I. Incorporated, as tenant.
     70. (Suite Nos. 150, 151 and a portion of 160, 450 N. Sam Houston Parkway
E., Houston, Texas 77060) Office Building Lease dated July 8, 2009 between
Shomer VI, Ltd., as landlord, and B.I. Incorporated, as tenant.
     71. (4613 N.W. Gateway Riverside, Missouri 64150) Commercial Lease between
G. Winston Peeler II and Brenda J. Peeler, as landlord, and BI Incorporated, as
tenant.
     72. (Suite 400, 316 West Second Street, Los Angeles, California 90012)
Lease dated October 5, 2007 between Broadway Civic Center, L.P., as landlord,
and BI Incorporated, as tenant, as amended by First Amendment to Lease dated
July 30, 2008 and Second Amendment to Lease dated June 7, 2010.
     73. (52 Duane Street, Suite B, Lower Level, New York, New York) Standard
Form of Office Lease - The Real Estate Board of New York, Inc. dated January 29,
2010 between 52 Duane Associates LLC, as landlord, and B.I. Incorporated, as
tenant.
     74. (Units 500-505, 12550 Biscayne Boulevard, Miami, Florida 33181) Lease
dated October 13, 2009 between NRD Investments, LLC, as landlord, and BI
Incorporated, as tenant.
     75. (318 South Broad Street, New Orleans, Louisiana 70119) Gross Commercial
Lease Agreement dated June 30, 2009 between Elite Acquisitions, Inc., as
landlord, and BI Incorporated, as tenant.

 



--------------------------------------------------------------------------------



 



     76. (7th floor, 972 Broad Street, Newark, New Jersey 07102) Lease Agreement
dated as of July 2009 between Sunrise Newark Development, Inc., as landlord, and
BI Incorporated, as tenant.
     77. (Suite 160, 9500 Satellite Boulevard, Orlando, Florida 32827)
Commercial Lease Agreement effective as of October 1, 2010 between 9500
Satellite Boulevard, LLC, as landlord, and BI Incorporated, as tenant.
     78. (42 South 15th Street, Suite 1010, Philadelphia, Pennsylvania) Office
Lease [undated] between 15th & Chestnut, L.P., as landlord, and BI Incorporated,
as tenant, as amended by First Amendment to Lease dated November 18, 2009.
     79. (Suite #1215, One Thomas Office Building, 2828 N. Central Avenue,
Phoenix, Arizona 85004) Office Lease dated as of July 14, 2009 between Eldan
Properties, LLC, as landlord, and BI Incorporated, as tenant.
     80. (Suite 500, 10 NW 3rd Avenue, Portland, Oregon 97209) Office Lease
dated as of April 28, 2004 between Fritz Hotel Building, LLC, as landlord, and
BI Incorporated, as tenant, with Addendum to Lease, as amended by First
Amendment to Lease dated March 16, 2010.
     81. (7th floor, Suites 17 and 18, 163-18 Jamaica Avenue, Jamaica, New York)
Agreement of Lease dated December 4, 2007 between 163-18 Jamaica Realty Corp.,
as landlord, and BI Incorporated, as tenant, together with Rider to Lease, as
amended by Lease Modification and Extension Agreement dated June 22, 2010.
     82. (Suite 105, 5296 South Commerce Drive, Murray, Utah) Lease dated as of
July 2, 2009 between 5300 South Commerce Dr. Assoc., L.C., as landlord, and BI
Incorporated, as tenant.
     83. (Suite 160, 1800 N.E. Loop 410, San Antonio, Texas 78218) Lease
Agreement dated as of July 22, 2009 between James F. Cotter, as landlord, and BI
Incorporated, as tenant.
     84. (Suite 313 and Suite 308, 255 North D Street, San Bernardino,
California) Commercial Lease dated as of March 21, 2008 between Luxor
Properties, Inc. (as successor-in-interest to Eugene Sussli), as landlord, and
BI Incorporated, as tenant, as amended by Amendment to the Commercial Lease
dated November 18, 2008, as amended by Lease Extension/Month to Month Tenancy
dated May 26, 2009, Third Amendment to Lease dated August 19, 2009 and Fourth
Amendment to Lease dated December 22, 2009.
     85. (Suite 101, 520 West Ash Street, San Diego, California 92101) Standard
Multi-Tenant Office Lease dated June 29, 2009 between D&A Semi-Annual Mortgage
Fund III, LP, as landlord, and BI Incorporated, as tenant , together with
Addendum.

 



--------------------------------------------------------------------------------



 



     86. (323-325 Pacific Avenue, 1st Floor, San Francisco, California) Standard
Multi-Tenant Office Lease dated June 9, 2009 between 325 Pacific Avenue
Partners, as landlord, and BI Incorporated, as tenant , together with Addendum.
     87. (Suite 160, 901 Civic Center Drive, Santa Ana, California 92702) Office
Lease Agreement dated May 12, 2008 between NNN VF 901 Civic, LLC, as landlord,
and BI Incorporated, as tenant.
     88. (Suite A-160, 14220 Interurban Avenue South, Tukwila, Washington 98188)
Office Lease dated July 9, 2009 between Principle Equity Properties, LP on
behalf of the tenant in common owners of Fairway Center, as landlord, and BI
Incorporated, as tenant.
     89. (Suite 200, 2721 Prosperity Avenue, Fairfax, Virginia 22031) Industrial
Lease Agreement dated June 26, 2009 between PS Business Parks, LP, as landlord,
and BI Incorporated, as tenant.
     90. (26 South Pennsylvania Avenue, 4th Floor, Atlantic City, New Jersey)
Lease Agreement Business and Commercial between 26 South Pennsylvania Avenue
Realty Co., as landlord, and B.I. Incorporated, as tenant.
     91. (15290 E. 6th Avenue, Suite #160, Chambers Office Centre, Aurora,
Colorado 80011) Office Lease (Chambers Centre Shopping Center Office Building)
aka Chambers Office Centre dated April 23, 2003, between Chambers Center LLC, as
landlord, and B.I. Incorporated, as amended by Lease Extension and Amendment
Agreement (Chambers Centre) dated May 28, 2008.
     92. (402 Beavercreek Road, Suite 105, Oregon City, Oregon 97045) Commercial
Lease dated September 26, 2007 between Red Soils Business and Industrial Park,
L.L.C., as landlord, and B.I. Inc., as tenant.
     93. (Green Front Center, 341 W. Compton Boulevard, Compton, California
90220) Standard Industrial/Commercial Multi-Tenant Lease — Gross-Modified dated
as of September 27, 2010 between Mac R. Esfandi and the Mac R. Esfandi Trust, as
landlord, and BI Incorporated, as tenant , together with, Option to Extend
Addendum and Addendum.
     94. (876 West Grand Avenue, Decatur, Illinois 62522) Lease dated
December 2, 2004 between William P. Glasscock, as landlord, and B.I.
Incorporated, as tenant, as amended by that certain Amendment to Lease dated
March 11, 2008 and that certain Second Amendment to Lease dated October 22,
2009.
     95. (700 W. Colfax Avenue, Denver, Colorado 80204) Standard Commercial
Lease dated _______ between RMO, Inc. (d/b/a Rocky Mountain Orthodontics, Inc.),
as landlord, and B.I. Incorporated, as tenant.
     96. (Certain areas in St. Paul’s Episcopal Church, 161 Mansion Street,
Poughkeepsie, New York 12601) Lease dated as of September 1, 1997 between the
Vicar, Church Wardens and

 



--------------------------------------------------------------------------------



 



Vestrypersons of St. Paul’s Episcopal Church, as landlord, and BI Incorporated,
as tenant, as amended by Letter Agreement dated December 15, 2009 and First
Amendment to Lease dated September 14, 2010.
     97. (Unit B204, 960 Chambers Avenue in Building “B” of Chambers Avenue
Professional Center, Eagle, Colorado 81631) Lease Agreement dated January 21,
2009 between Roberts Family LLC, as landlord, and B.I. Incorporated, as tenant.
     98. (208 Commerce Place, 2nd Floor, Elizabeth, New Jersey 07201) Business
Lease dated August 1, 2007 between 208 Commerce LLC, as landlord, and B.I.
Industries, as tenant.
     99. (699 Summit Boulevard, Suite J, Frisco, Colorado 80443) Commercial
Lease effective as of July 1, 2009 between Glynd McDowell, Edith M. McDowell, as
landlord, and Behavioral Interventions, as tenant.
     100. (Suites 1319C and 1319D, 1319 Grand Avenue, Glenwood Springs, Colorado
81602) Commercial Lease Agreement dated June 4, 2010 between Roaring Fork
Counseling Center, as landlord, and BI, Inc., as tenant.
     101. (810 9th Street, Greely, Colorado 80631) Lease Agreement dated
July 19, 2005 between Thomas and Tyler, LLC, as landlord, and BI Incorporated,
as tenant, as amended by that certain Amendment of Lease Agreement dated
September 19, 2005, that certain Amendment to Lease Agreement dated August 24,
2006 and that certain Amendment of Lease Agreement dated March 31, 2008.
     102. (500 Baker Street, Bakersfield, California) Agreement for Sublease
dated as of October 26, 2010 between the County of Kern, State of California, as
sublandlord, and BI Incorporated, as subtenant, subject to that certain
Agreement for Lease dated October 15, 2009 between the landlord thereunder and
the County of Kern, State of California.
     103. (Units P-R, 2099 Wadsworth Boulevard, Lakewood, Colorado) Parkridge
Plaza Lease between R.M.T.O limited liability company, as landlord, and BI
Incorporated, as tenant, executed October 28, 2002, as amended by Lease Addendum
for Relocation and Reduction and Extension of Term of the Demised Premises
(addendum to Lease Agreement dated October 28, 2002 as amended by that certain
Addendum to Lease Extension dated October 28, 2005 between JB One, LLC, as
landlord, and BI Incorporated, as tenant, and Addendum for Lease Extension dated
October 28, 2002.
     104. (Suite 2, 125 North Wilkes-Barre Boulevard, Wilkes-Barre, Pennsylvania
18702) Lease dated August 8, 2007 between Joseph J. Bennett and/or Debra Kay
Bennett, as landlord, and BI Incorporated, as tenant.
     105. (Suite 4, 125 North Wilkes-Barre Boulevard, Wilkes-Barre, Pennsylvania
18702) Lease dated May 25, 2010 between Joseph J. Bennett and/or Debra Kay
Bennett, as landlord, and BI Incorporated, as tenant.

 



--------------------------------------------------------------------------------



 



     106. (3345 M Street, Merced, California 95348) Commercial Lease Agreement
dated January 9, 2008 between John A. Lucas, Ila A. Lucas, Trustees, as
landlord, and BI Incorporated, as tenant, as amended by Third Amendment to Lease
dated January 14, 2010.
     107. (Lower Level, East End, Door A, 2040 Sixth Avenue, Neptune City, New
Jersey 07753 ) Lease Agreement dated July 30, 2008 between Jersey Shore Plaza,
L.L.C., as landlord, and BI Incorporated, as tenant.
     108. (530 Malley Drive, Suite 506, Northglenn, Colorado 80233) Shopping
Center Lease dated as of August 15, 2007 between Malley Heights, LLC, as
landlord, and BI Inc., as tenant.
     109. (4750 N. Sheridan Road, Suite 200, Chicago, Illinois 60640) Memorandum
of Understanding dated as of November 1, 2009 between The Institute of Cultural
Affairs (Ecumenical Institute), as landlord, and BI Incorporated, as tenant.
     110. (205-207 New Brunswick Avenue, Suite C, Perth Amboy, New Jersey 08861)
Agreement of Lease dated as of February 10, 2006 between 203 New Brunswick, LLC,
as landlord, and BI Incorporated, as tenant, as amended by First Amendment to
Lease dated February 24, 2010 and Letter Amendment dated December 9, 2010.
     111. (1224 Tacoma Avenue, Tacoma, Washington 98402) Lease Agreement dated
as of October 6, 2010 between Roberson Building Company, as landlord, and BI
Incorporated, as tenant, together with (i) Addendum/ Amendment to CBA Leases,
(ii) Rent Rider, (iii) Parking Rider, and (iv) Option to Extend Rider.
     112. (1430-F Railroad Avenue, Rifle, Colorado 81650) Commercial Lease
Agreement dated as of June 4, 2010 between Roaring Fork Counseling Center, as
landlord, and BI, Inc., as tenant.
     113. (Suites 213 & 217 located at 119 Church Street, Rockford, Illinois
61101) Office Lease dated as of December 1, 2004 between The Chicago Trust
Company, as successor trustee to First America Trust Co, under Trust #669, as
landlord, and BI Incorporated, as tenant , together with Rider, and amended by
Amendment to Lease dated March 14, 2008 and Amendment to Lease dated November 5,
2009.
     114. (Suite 1, 427 Pajaro Street, Salinas, California 93901) Standard
Multi-Tenant Office Lease dated as of November 3, 2009 between Beverly Peterson
and Rose Marie Pozas, as landlord, and BI Incorporated, as tenant.
     115. (3211 Jefferson Street, San Diego, California) Commercial Building
Lease dated as of August 31, 2010 between P and G Company, as landlord, and BI
Incorporated, as tenant.
     116. (Suite 225, 1513 Line Avenue, Shreveport, Louisiana) P&S Building
Lease dated as of May 11, 2010 between Mid-City Plaza, L.L.C., as landlord, and
BI Incorporated, as tenant.

 



--------------------------------------------------------------------------------



 



     117. (Honor Farm Barracks A, B and C located at 7000 Michael N. Canlis
Road, French Camp, California 95231 aka 1003 W. Matthew Road, French Camp,
California 95231) Office Lease dated March 1, 2008 between San Joaquin County,
California, as landlord, and BI Incorporated, as tenant, as amended by Letter
re: Exercise of First Lease Option dated January 5, 2010.
     118. (3311 S. Fairway, Visalia, California 9327) Commercial Lease and
Deposit Receipt dated January 7, 2010 between Jon E. Marling & Tamara Marling
Family Partnership, as landlord, and BI Incorporated, as tenant.
     119. (3490 W. Grand Avenue, Chicago, Illinois) Office Lease dated April __,
2005 between Millennium Properties, Inc., as agent for landlord, and BI
Incorporated, as tenant, as amended by First Amendment to Lease dated April 30,
2008 and Second Amendment to Lease dated April 28, 2010.
     120. (703 East 21st North, Wichita, Kansas 67214) Commercial Lease dated as
of May 31, 2002 between Webb Road Development, Inc., as landlord (“WRD”), and
Community Solutions, Inc. (“CSI”); Lease Guaranty Agreement/Construction Funding
dated May 31, 2002 between the City of Wichita, Kansas (“City”), WRD and CSI;
Assignment and Assumption of Lease and Landlord’s Consent dated November __,
2005 between CSI, BI Incorporated, and WRD; Agreement Regarding Lease and
Guaranty dated December 13, 2005 between City, WRD, CSI and BI Incorporated;
Second Agreement Regarding Lease and Guaranty dated December __, 2008 between BI
Incorporated and City; Services Agreement dated June 1, 2006 between Sedgwick
County, Kansas and BI Incorporated, together with Amendment to Services
Agreement dated December 14, 2006, Addendum to Services Agreement dated
December 19, 2007 and Second Addendum to Services Agreement dated June 17, 2008.
     And, any other owned or leased real estate interests which in the aggregate
are not material.

 



--------------------------------------------------------------------------------



 



Exhibit A
See attached
Amendment No. 1



 